Citation Nr: 0505167	
Decision Date: 02/24/05    Archive Date: 03/04/05

DOCKET NO.  03-26 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
service-connected post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant and a friend


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The appellant (also referred to as "veteran" or 
"claimant") served on active duty from May 1950 to May 
1953. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision issued in December 2002 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia.  

The appellant testified at a personal hearing before the 
undersigned at the Huntington, West Virginia, RO in December 
2004; a transcript of that hearing is associated with the 
claims file.  

The Board notes that at the time of his December 2004 Board 
hearing, the veteran submitted additional evidence consisting 
of a statement from his wife and VA treatment records.  In 
connection with the submission of such evidence, the veteran 
waived RO consideration of the newly submitted evidence.  
Therefore, the Board may properly consider such evidence.  
See 38 C.F.R. § 20.1304 (2004).


FINDING OF FACT

The veteran's PTSD symptomatology of reexperiencing, 
avoidance, hyperarousal, disorganized thinking, flashbacks, 
sleep disturbances, suicidal and homicidal thoughts, 
isolationism, emotional numbing, intrusive thoughts, 
recurring nightmares, nervousness, anxiety, hyperactive, 
short temper, quick to anger, irritable, depression, daily or 
weekly panic attacks, auditory hallucinations, paranoia, mild 
anxious mood, dysphoric or blunted affect, depressed mood, 
flight of ideas, questionable insight and judgment, and 
difficulty with short-term memory renders him totally 
socially and occupationally impaired. 


CONCLUSION OF LAW

The criteria for an initial evaluation of 100 percent for 
PTSD have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.7, and 4.130, Diagnostic Code 9411 
(2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002)), eliminated the concept of a well-grounded claim and 
redefined VA's obligations with respect to its duties to 
notify and assist a claimant.  In August 2001, VA issued 
regulations to implement the VCAA.  66 Fed. Reg. 45,620 
(August 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2004)).

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

As the Board's decision herein constitutes a complete grant 
of the benefit sought on appeal, no further action is 
required to comply with the VCAA and the implementing 
regulations.


Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2004).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2004).  

In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims (Court) held that 
evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  In 
Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  Fenderson at 126-28.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3 (2004).

The veteran's service-connected psychiatric disorder is 
evaluated under Diagnostic Code 9411.  The regulations 
establish a General Rating Formula for Mental Disorders.  
38 C.F.R. § 4.130.  Ratings are assigned according to the 
manifestation of particular symptoms.  The use of the term 
"such as" in 38 C.F.R. § 4.130 demonstrates that the 
symptoms after that phrase are not intended to constitute an 
exhaustive list, but rather are to serve as examples of the 
type and degree of the symptoms, or their effects, that would 
justify a particular rating.  Mauerhan v. Principi, 
16 Vet. App. 436 (2002).  Accordingly, the evidence 
considered in determining the level of impairment under 
§ 4.130 is not restricted to the symptoms provided in the 
Diagnostic Code.  Instead, VA must consider all symptoms of a 
claimant's condition that affect the level of occupational 
and social impairment, including, if applicable, those 
identified in the DSM-IV (American Psychiatric Association:  
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994)). 

The criteria for a 30 percent rating are:

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events).

A 50 percent disability rating requires:

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.  



The criteria for a 70 percent rating are:

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.

The criteria for a 100 percent rating are:

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name.

38 C.F.R. § 4.130, Diagnostic Code 9411.



Factual Background

The relevant evidence of record includes treatment notes from 
the Beckley VA Vet Center, medical records from the Beckley 
VA Medical Center, Commercial Driver's Fitness Determination, 
statements from the veteran's wife, the veteran's and a 
friend's testimony at his December 2004 Board hearing, and a 
November 2002 VA examination.  

Treatment notes from the Beckley VA Vet Center reveal that at 
the veteran's initial visit, in March 2002, he was neat, 
friendly, cooperative, of average intelligence, oriented to 
time, place, and person, had normal memory function, 
appropriate affect, relaxed/at ease motor activity, and good 
judgment with appropriate speech.  At such time, the veteran 
stated that he served as a demolition expert during the 
Korean War.  It was noted that he reported symptoms usually 
associated with PTSD.  In April, it was recorded that the 
veteran had PTSD symptoms of reexperiencing, avoidance, and 
hyperarousal.  In May 2002, the veteran was again seen at the 
Vet Center.  At such time, he was he was neat, friendly, 
cooperative, of above average intelligence, oriented to time, 
place, and person, had normal memory function, labile affect, 
tense motor activity, and fair judgment with appropriate 
speech.  It was noted that the veteran was self-employed and 
worked a full schedule.  He had disorganized thinking and 
hallucinations, specifically flashbacks.  The veteran denied 
delusions.  His appetite was poor, but he had a recent weight 
gain.  The veteran reported sleep disturbances and a decrease 
in sex drive.  He indicated that he had suicidal and 
homicidal thoughts, but denied an intent or plan.  Regarding 
the veteran's post-military history, the veteran reported 
that he worked in Cleveland for a time, had been a pastor, 
had worked with Colonel Sanders, and had worked for himself 
in trucking from 1953 to 1956 and from the 1970's to the 
present time.  The social worker observed that the veteran 
reported symptoms usually associated with PTSD.  The veteran 
was a loner and did not like authority figures.  He reported 
emotional numbing, sleep disturbance, avoidance behavior, 
intrusive thoughts, and recurring nightmares.  It was also 
noted that the veteran was intelligent and kind.  He was 
diagnosed with PTSD.  Another May 2002 notation reveals that 
the veteran was troubled because he knows how easy it is to 
kill again and he avoids conflict if at all possible because 
he has the urge to kill first and talk later.  A later 
treatment note in May 2002 reveals that after a nightmare 
involving a Chinese soldier, the veteran awoke in the hallway 
with his shotgun.  It was noted that the veteran was a loner 
and could not stand to be around a group of people.  The 
veteran was very tense at his individual session.  The 
assessment was chronic and severe PTSD.  

Beckley VA Medical Center records reflect that the veteran 
was seen in July 2002 for an evaluation for PTSD.  The 
veteran stated that he was very nervous, anxious, and did not 
sleep well.  He has recurrent nightmares and flashbacks on an 
almost daily basis.  The veteran lives with his wife, but 
could not sleep with her in the same bed because when he 
wakes up in the middle of nightmares, he is frightened.  He 
stated that he did some minimal work as he drives a tractor 
trailer about three hours a day.  The veteran stated that he 
is alert all the time, hyperactive, and has intrusive 
thoughts.  Mental status examination revealed that the 
veteran was calm and cooperative, fairly well related.  Mood 
was mildly anxious with appropriate affect.  He had no 
delusions or hallucinations.  The veteran denied suicidal or 
homicidal ideations.  Cognition was grossly intact.  He was 
diagnosed with PTSD and depression.  In October 2002 it was 
noted that the veteran was short-tempered and angered 
quickly.  He lived with his wife and tried to keep himself 
occupied.  He still drove a truck whenever he felt like doing 
it. The veteran's mood was euthymic and he denied any active 
suicidal or homicidal ideation.  He was given an assessment 
of PTSD and assigned a Global Assessment of Functioning (GAF) 
score of 55.  In October 2002 the veteran reported being in a 
car accident two weeks previously.  At such time, it was 
noted that the veteran had been married for 50 years, with 
three grown children.  He worked as a self-employed tractor-
trailer truck drive, but quit two weeks previously.  Upon a 
review of systems, it was noted that the veteran had night 
sweats associated with PTSD and had difficulty sleeping.  His 
depression and PTSD screenings were positive.  The veteran 
admitted to memory loss and poor coordination.  He had no 
acute homicidal or suicidal ideations.  

The November 2002 VA examination reveals that the veteran had 
nightmares about his experiences in Korea.  He also stated 
that he was snappy and irritable.  His wife of 50 years 
related that since the veteran's return from Korea he was 
very defensive, extremely depressed, anxious, and has 
thoughts of suicide.  He is angry and became a loner.  The 
veteran stated that he stays to himself as he felt that he 
could not control his anger and may hurt someone.  He 
indicated that he had nightmares and did not like to mix with 
people.  He stated that he was also a pastor of a church, but 
was fired because of his irritability and bad temper.  

The veteran subjectively complained of depression, anxiety, 
and nightmares.  He stated that he had great difficulty in 
coping and would get irritable.  The veteran indicated that 
the older he got, the worse it got.  He could not stand 
authority figures and as such, started his own business.  He 
just worked for a short period of time and drove trucks for 
himself.  The veteran gets angry, irritable, and snappy with 
both initial term insomnia or more than two or three hours of 
rest or sleep and gets moody and irritable. 

Objectively, the veteran was neat, tidy, cooperative, and 
talked clearly, audibly, and rationally.  His speech was 
clear and lacked spontaneity.  Affect revealed some 
dysphoria.  The veteran was oriented to time, place, and date 
without suspicion.  There was no evidence of psychosis or 
thought disorder.  There were no bizarre thought processes, 
tangentially or circumstantiality.  The veteran had no active 
homicidal or suicidal ideation and no intent or plan.  
Abstract thinking showed some consolidation with limited 
intelligence with social culture deprivation.  The veteran 
appeared to be of limited intelligence, possibly in the 
borderline with dull-normal intent clinically.  He was able 
to subtract 33 cents from a dollar and was able to spell 
'world' forward and backward.  The veteran did not have 
auditory or visual hallucinations.  There were no further 
signs or symptoms of schizophrenia.  Insight and judgment 
function seemed to be fair.

It was noted that the veteran was currently staying with his 
wife.  He keeps himself busy and still went to church.  He 
was able to take care of his personal chores and did not 
belong to any club or mission.

The examiner diagnosed PTSD, mild to moderate and assigned a 
GAF score of 55-60.  The examiner noted that the veteran 
definitely needed to continue outpatient psychiatric 
treatment.  An appropriate trial for mood stabilizing drugs 
was recommended, especially when the veteran was in volatile 
temper, which gradually gets worse.  

In connection with the veteran's November 2002 VA 
examination, the veteran's wife submitted a statement, which 
was considered by the examiner.  In such statement she 
indicated that the veteran was a loner.  He had a great fear 
that he would lose control and kill someone.  As such, the 
veteran has no close friends and no social activities.  The 
veteran's wife stated that he was very defensive, very 
depressed, and had constant, recurrent nightmares.  She also 
indicated that the veteran had been suicidal in the past 10 
years, but did not seek professional help.  He was restless, 
nervous, and loud noises would cause him to jump out of his 
seat.  When they would go out to eat, the veteran's wife 
stated that he would sit with his back to the wall, facing 
the door, and would be sure to have a way to escape.  

Records dated from January 2003 to April 2003 from the 
Beckley VA Vet Center reveal that the veteran had PTSD 
symptomatology of reexperiencing, avoidance, and 
hyperarousal.  He had additional symptoms of depression, 
grief, anxiety, anger management, isolation, and 
communication problems.  He had no suicidal or homicidal 
ideation.  At each session it was noted that the veteran's 
psychosocial stressors and the severity of psychological 
symptoms were increasing/becoming more severe.  

Beckley VA Medical Center treatment records show that, in 
January 2003, the veteran was living with his wife and tried 
to keep himself busy.  He quit working and stayed at home 
most of the time.  Mood was euthymic and he denied any active 
suicidal or homicidal ideation.  He was diagnosed with PTSD 
and assigned a GAF score of 50.  In April 2003, the veteran 
was seen with complaints of panic attacks three to four times 
a week.  He also complained of not having energy and 
difficulty sleeping.  In May 2003, the veteran stayed home 
most of the time.  He tried to help do things around the 
house and did some yard work.  His mood was euthymic and 
cognition was grossly intact.  The veteran denied any active 
suicidal or homicidal ideation.  PTSD was diagnosed and a GAF 
score of 50 was assigned.  

A March 2003 statement from the veteran's wife reveals that 
the veteran had panic attacks two to three times a day.  The 
veteran also had episodes of rage and anger, which frighten 
her as they are unpredictable.  She stated that the veteran's 
short-term memory is poor as the incidents seem to disorient 
him for a time after they occur.  The veteran's wife 
indicated that the veteran had violent nightmares two to 
three times a night.  

Medical Examination Report for Commercial Driver Fitness 
Determination, dated in May 2003, reflects that the veteran 
failed to meet the standards for such a license. 

In July 2004, the veteran presented to the Beckley VA Medical 
Center for an unscheduled appointment.  The veteran stated 
that he had thoughts of hurting himself and feeling numb.  He 
also indicated that he sometimes felt like a soldier again.  
The veteran related that he had an altercation a few days 
previously where he held a shotgun to seven people after they 
had jumped his friend.  It was noted that the veteran 
sometimes believes that he is a soldier again facing the 
enemy.  The veteran stated that he quit watching television 
because it made him more depressed.  He continued to feel 
depressed and anhedonic.  The veteran noticed that when he 
quit working, things got worse.  He stated that his short-
term memory was poor and that he was sleeping approximately 
four hours a night.  The veteran indicated that he fights 
when he is sleeping and has kicked all the paint off the 
wall.  He also stated that a few years previously, he was 
extremely paranoid.  The veteran related that he burned an 
old farmhouse and garage down about six weeks previously.  He 
said something reminded him of honey pots and rice paddies in 
Korea and felt extremely rageful and burnt the house down.  
The veteran stated that he hears voices, but does not see 
faces.  He denied any command hallucinations.  It was noted 
that multiple triggers make the veteran mad.  He stated that 
he knows that if someone does something to him, he could kill 
them.  The veteran admitted to fleeting suicidal thoughts, 
but denied any active plan.  He also denied any homicidal 
plans.  Objectively, the veteran was alert and oriented to 
all parameters.  His mood was depressed and his affect was 
restricted.  The veteran was very serious and somewhat 
paranoid.  He indicated that he felt more comfortable with 
the door open during the session.  Thought content did not 
appear psychotic or dangerous.  At the time of the visit, 
sensorium appeared clear.  Insight and judgment were 
questionable.  It was noted that the veteran had some self-
reported problems with short-term memory.  The fund of 
information was good.  The veteran was very cooperative and 
initiates conversation.  The veteran was diagnosed with 
severe PTSD and depression.  A GAF score of 45 was assigned.  

Later in July 2004, it was noted that the veteran was not 
dreaming as violently as before about his military 
experience.  He was sleeping three to four hours a night with 
an hour nap during the day.  The veteran stated that his 
dreams were more abstract and while less frightening, they 
were more depressing.  He reported that he was unable to get 
anything done as he would start a task and loose interest.  
Previously, he would work until he finished a task.  The 
veteran indicated that he cannot handle change and sometimes 
gets irritable outloud, especially with his wife.  He stated 
that he wants to be in his own world, even though he knows it 
is selfish.  The veteran reported that he was losing his 
compassion, cannot sort things out like he did, and was being 
forgetful.  Mental status examination reflected that the 
veteran's appearance was appropriate, his attitude was 
cooperative, his motor activity was calm, his affect was 
blunted, his mood was depressed, his speech was normal, and 
his eye contact, initiating conversation, and fund of 
information were fair.  His thought process reflected flight 
of ideas.  

Testimony offered by the veteran and his friend at the 
December 2004 Board hearing indicated that he was a minister 
at three different churches, but had been requested to leave 
each due to his volatile temper.  The veteran's friend 
testified that when she first met him, he was a snappy 
dresser, always looking very neat.  However, three or four 
years ago, the veteran started to look scruffy, not washing 
his hair for several days, wearing ill-fitted clothes, and a 
tremendous weight gain.  She also stated that the veteran was 
generally apathetic and without enthusiasm.  The veteran 
related the situation where he pulled a shotgun on a number 
of people.  He also indicated that he just couldn't handle 
his fellow employees and broke one's jaw.  The veteran's 
friend testified as to the fact that the veteran's bedroom 
walls had repaired holes in them from his nightmares.  
Regarding employment, the veteran's friend indicated that the 
veteran did small jobs, such as hauling, with his truck when 
he felt like it.  The veteran also testified that he only 
lived with his wife one day a week.    


Analysis

The December 2002 rating decision on appeal granted service 
connection for PTSD and assigned a 30 percent disability 
rating, effective March 22, 2002, pursuant to 38 C.F.R. 
§ 4.130, Diagnostic Code 9411.  The veteran contends that he 
is entitled to a higher initial rating as his PTSD 
symptomatology renders him unemployable. 

After careful review of all the evidence of record, including 
the evidence set forth above, the Board finds that an initial 
disability rating of 100 percent is warranted as the 
veteran's PTSD symptoms render him totally socially and 
occupationally impaired.  

The evidence of record reveals that the veteran has PTSD 
symptomatology of reexperiencing, avoidance, hyperarousal, 
disorganized thinking, flashbacks, sleep disturbances, 
suicidal and homicidal thoughts, isolationism, emotional 
numbing, intrusive thoughts, recurring nightmares, 
nervousness, anxiety, hyperactive, short temper, quick to 
anger, irritable, depression, daily or weekly panic attacks, 
auditory hallucinations, and paranoia.

The medical evidence includes objective manifestations of 
PTSD of mild anxious mood, dysphoric or blunted affect, 
depressed mood, flight of ideas, questionable insight and 
judgment, and difficulty with short-term memory.  Also noted 
were incidents in which the veteran burned buildings to the 
ground and pulled a shotgun on people.  Regarding employment, 
the Board notes that the veteran no longer works a regular 
schedule and instead uses his truck to do small tasks when he 
feels like it.  Also, it was recorded that the veteran had 
been asked to leave three different churches as a result of 
his volatile temper when he was working as minister.  The 
Board also observes that the veteran only lives with his wife 
one day a week, has few close friends, and avoids crowds.    

The Board notes that GAF scores ranging from 45 to 60, with 
45 being the most recent score in July 2004, have been 
assigned.  The DSM-IV contemplates that the GAF scale will be 
used to gauge a person's level of functioning at the time of 
the evaluation (i.e., the current period) because ratings of 
current functioning will generally reflect the need for 
treatment or care.  Id.  A GAF score is highly probative as 
it relates directly to the veteran's level of impairment of 
social and industrial adaptability, as contemplated by the 
rating criteria for mental disorders.  See Massey v. Brown, 7 
Vet. App. 204, 207 (1994).  The GAF scale ranges from 1 to 
100.  A GAF score of 41 to 50 contemplates serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting), or, any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  A GAF score of 51 to 60 contemplates 
moderate symptoms (e.g. flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or, school functioning (e.g. few 
friends, conflicts with peers or co-workers).  See DSM-IV.  

The criteria for a 100 percent rating includes total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.

While the veteran does not meet every criteria under a 100 
percent evaluation, the Board finds, with the resolution of 
any doubt in the veteran's favor, his service-connected PTSD 
more nearly approximates an initial evaluation of 100 
percent.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.7, and 4.130, Diagnostic Code 9411 (2004).


ORDER

An initial evaluation of 100 percent for PTSD is granted, 
subject to the laws and regulations governing the payment of 
monetary awards.



	                        
____________________________________________
	Vito A. Clementi
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


